Citation Nr: 0423331	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  98-18 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for intermittent lower 
extremity cramps.

3.  Entitlement to service connection for right axis 
deviation shown on electrocardiogram (EKG).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a scar on the chin.

6.  Entitlement to an initial compensable evaluation for a 
residual scar of the left fourth finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from July 1980 to July 1983 
and February 1989 to July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issues of entitlement to service connection for 
intermittent lower extremity cramps, right axis deviation 
shown on EKG, a scar on the chin, and entitlement to an 
initial compensable evaluation for a residual scar of the 
left fourth finger are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  Right ear hearing loss was not noted by the examiner on 
an October 1988 reenlistment examination report for the 
veteran's entry into the period of service from February 1989 
to July 1996, although the audiometric test results met the 
criteria for VA purposes under 38 C.F.R. § 3.385.

3.  The evidence clearly and unmistakably shows that the 
right ear hearing loss existed for VA purposes prior to the 
veteran's period of active duty from February 1989 to July 
1996.

4.  The evidence does not show that right ear hearing loss 
clearly and unmistakably did not permanently worsen during 
the veteran's active duty from February 1989 to July 1996.

5.  Right ear hearing loss is currently present.

6.  Medical evidence of record establishes that the veteran's 
mild arterial hypertension developed during service.


CONCLUSIONS OF LAW

1.  The presumption of soundness not having been rebutted, 
service connection for right ear hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2003); Wagner v. Principi, 2004 U.S. App. 
Lexis 10615 (Fed. Cir. 2004).

2.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In light of the decision below the Board finds that the 
veteran has been informed of the evidence necessary to 
substantiate his claims for service connection for right ear 
hearing loss, and hypertension.  Pertinent identified medical 
and other records have been obtained, including VA and non-VA 
medical records, and VA examinations have been provided.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

The Board notes that the veteran's service medical records 
from his first tour of duty from July 1980 to July 1983 are 
not of record.  In reaching this determination, the Board is 
cognizant of the fact that, in cases such as the veteran's, 
where service medical records are unavailable, the Board is 
under a heightened obligation to explain its findings and 
conclusions (38 U.S.C.A. § 7104(d)(1) (2003); see also O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991)), and to consider 
carefully the benefit of the doubt rule (38 U.S.C.A. § 
5107(b) (2003)).  In the case at hand, the veteran did not 
file his claim for right ear hearing loss until after his 
second tour of duty.  Therefore, the Board will address the 
issue on appeal.

II.  Right ear hearing loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service incurrence or aggravation of organic 
disease of the nervous system (to include sensorineural 
hearing loss) may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  See Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(a)(b)(c) (2003).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111, 1132.  This presumption of soundness, 
however, may be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service and 
that the disorder was not aggravated by such service.  Id.; 
see also VAOPGCPREC 3-03 (July 16, 2003). 

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently addressed the issue of aggravation in 
Wagner v. Principi, 2004 U.S. App. Lexis 10615 (Fed. Cir. 
2004).  The Federal Circuit summarized the effect of 
38 U.S.C.A. § 1111 on claims for service-connected 
disability.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The 
government may show a lack of aggravation by 
establishing that there was no increase in disability 
during service or that any "increase in disability [was] 
due to the natural progress of the" preexisting 
condition. 38 U.S.C. § 1153.  If this burden is met, 
then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under section 1111, the 
veteran's claim is one for service connection.  This 
means that no deduction for the degree of disability 
existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 3.322. 

Wagner, 2004 U.S. App. Lexis 10615, 21-22 (Fed. Cir. 2004)

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that he is entitled to service 
connection for right ear hearing loss.  The relevant evidence 
of record includes the veteran's service medical records from 
his second period of service, and VA and non-VA medical 
evidence.  The veteran served on active duty in the early 
1980s and then from 1988 to 1996.

According to the October 1988 enlistment examination report, 
the audiometric results show that the veteran had right ear 
hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.  





HERTZ

1000
2000
3000
4000
Avg.
RIGHT
15
10
25
55
26
LEFT
10
10
10
15
11

Nevertheless, the October 1988 service examiner noted that 
the veteran's hearing was normal.  The Board finds that the 
evidence shows that the veteran had preexisting right ear 
hearing loss for VA purposes under 38 C.F.R. § 3.385.  The 
service medical records show that the veteran was tested for 
hearing a number of times during his second tour of duty.  
According to the various tests results, his hearing worsened 
on some tests, but not all of them.    

The veteran filed his claim immediately after discharge in 
1996.  Although VA examined him in December 1996, an 
audiometric test was not performed.  The veteran maintains 
that his right ear hearing loss worsened during and after his 
second tour of duty due to exposure to acoustic trauma.  The 
veteran's service records corroborate that he was exposed to 
gunfire.  There is no post-service audiologic test of record.

In light of the Federal Circuit's decision in Wagner, the 
Board finds that the evidence clearly and unmistakably shows 
that the right ear hearing loss existed prior to the 
veteran's service from 1988 to 1996.  The Board further 
finds, however, that the evidence does not show that the 
veteran's right ear hearing loss clearly and unmistakably did 
not increase in disability during service beyond the natural 
progress of the disease.  Thus, based on the Federal Court's 
analysis, the evidence fails to rebut the presumption of 
soundness under 38 U.S.C.A. §§ 1111, 1132.  Entitlement to 
service connection for right ear hearing loss is warranted.  

III.  Hypertension

As noted above, to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, to include hypertension, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The criteria for establishing service connection for 
hypertension are noted above.  A 10 percent evaluation is 
warranted for hypertensive vascular disease (essential 
arterial hypertension) where the diastolic pressure is 
predominantly 100 or more.  A minimum 10 percent evaluation 
is also assigned when continuous medication is shown 
necessary for the control of hypertension and there is a 
history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or more with definite symptoms. 
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken 2 or more times on at least 3 
different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic 
Code 7101. Note (1) (2003).

Service connection may be granted for a disease initially 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, 1 Vet. App. at 53.  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Although the veteran's service medical records from his 
second tour of duty from February 1988 to July 1996 are 
negative for findings of hypertension, a VA examiner 
diagnosed him with mild arterial hypertension in December 
1996 with a history of elevated blood pressure readings 
during service.  The readings listed in the December 1996 VA 
examination report show that the diastolic blood pressure was 
predominantly above 90mm.  Given the length of the veteran's 
service during his last tour of duty, that he filed his 
application for benefits several weeks after he was 
discharged from service, and the diagnosis of mild arterial 
hypertension within six months after discharge, the Board 
finds that the veteran's hypertension had its onset during 
service.  38 C.F.R. § 3.303(d).  There is no evidence 
contravening this finding, and the Board finds that the 
veteran's hypertension was incurred in service.


ORDER

Service connection for right ear hearing loss is granted.

Service connection for hypertension is granted.


REMAND

As noted above, the Board observes that the VCAA eliminated 
the requirement for a well-grounded claim, enhanced VA's duty 
to assist a claimant in developing facts pertinent to his 
claims, and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  

Accordingly, the case is REMANDED to the RO via the AMC, in 
Washington, DC, for the requested action that follows:

1.  In light of recent decisions issued 
by the United States Court of Appeals for 
Veterans Claims (Court), the AMC must 
ensure that the VCAA notification 
requirements are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  The notice 
must comply with 38 U.S.C.A. § 5103(a), 
and any other applicable legal precedent.  
The AMC should allow the appropriate 
period of time for response. 

2.  After completing any additional 
necessary development and reviewing any 
records obtained from the veteran as a 
result of the notification process 
discussed in paragraph 1, the AMC should:

?	Determine, based on evidence that 
includes any evidence obtained as a 
result of the above-requested 
development, whether further 
examinations are required for the 
issues of entitlement to service 
connection for (1) intermittent 
lower extremity cramps, (2) right 
axis deviation shown on EKG, (3) and 
a scar on the chin.  If the AMC 
determines that an examination is 
not required for any of these 
issues, it should explain the 
reasons for its decision in its VCAA 
letter or in the supplemental 
statement of the case.  In making 
this decision, the AMC should 
consider the various VA examination 
reports dated in September 1996 
regarding these three issues, which 
are marked with a yellow tab on the 
right hand side of the claims file 
that reads "9/1996 VAXs".  If and 
only if the AMC determines that 
examination(s) is(are) necessary, 
then it should schedule the veteran 
for appropriate examination(s) to 
determine whether a currently 
diagnosed disorder for (1) 
intermittent lower extremity cramps, 
(2) right axis deviation shown on 
EKG, (3) and/or a scar on the chin, 
is at least as likely as not related 
to an incident or injury during 
service.  The term "at least as 
likely as not" does not mean within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.

?	The veteran should be scheduled for 
a VA examination to determine the 
nature and severity of the residual 
scar of the left fourth finger and 
the overall degree of functional 
impairment resulting from those 
residuals by a physician with 
appropriate expertise.  The examiner 
should comment on the size, degree 
of any pain, ulceration, and/or 
limitation of function of an 
affected part.  The AMC should 
provide the examiner with the claims 
file.  The claims file, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  

4.  Upon completion of the above 
requested development, and any other 
necessary development, the AMC must 
reconsider the veteran's claims in light 
of any recent amendments to the law, 
including the old and amended versions of 
38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805 effective prior to and after August 
30, 2002, and Fenderson v. West, 12 Vet. 
App. 119 (1999).

5.  If any benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should include a 
review of all pertinent laws and 
regulations and should reflect AMC 
consideration of all pertinent evidence.

The case should then be returned to the Board, if in order, 
for further appellate review.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



